This memorandum opinion was not selected for publication in the New Mexico Appellate
     Reports. Please see Rule 12-405 NMRA for restrictions on the citation of unpublished
     memorandum opinions. Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court
     of Appeals and does not include the filing date.

 1          IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 CITY OF SANTA FE,

 3         Plaintiff-Appellee,

 4 v.                                                                   No. A-1-CA-37254

 5 ZACHARY DORMER,

 6         Defendant-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF SANTA FE COUNTY
 8 Glenn T. Ellington, District Judge

 9 Office of the City Attorney
10 Chad DeWayne Chittum
11 Santa Fe, NM

12 for Appellee

13 Patrick J. Martinez
14 Albuquerque, NM

15 for Appellant

16                                 MEMORANDUM OPINION

17 VANZI, Chief Judge.

18   {1}      Summary reversal was proposed for the reasons stated in the notice of proposed

19 summary disposition. No memorandum opposing summary reversal has been filed

20 and the time for doing so has expired. REVERSED.
1   {2}   IT IS SO ORDERED.


2
3                             LINDA M. VANZI, Chief Judge

4 WE CONCUR:



5
6 M. MONICA ZAMORA, Judge


7
8 JENNIFER L. ATTREP, Judge




                                2